Citation Nr: 1002908	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
right tibia disability (claimed as right knee disability).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.

In July 2008, VA received the Veteran's request for a Board 
hearing; however, the Veteran clarified that a Board hearing 
was no longer desired through a statement received by VA in 
October 2008.


FINDINGS OF FACT

1.  A March 1976 RO rating decision denied the Veteran's 
claim for entitlement to service connection for right tibia 
disability; the Veteran was notified of his appellate rights, 
but did not appeal the decision.

2.  The evidence received since the RO's March 1976 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1976 RO rating decision which denied service 
connection for right tibia disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's March 1976 RO rating decision, and the claim of 
entitlement to service connection for right tibia disability 
(claimed as right knee disability) is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances. VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Letter to the Veteran in January 
2007 and June 2007 (both prior to the September 2007 denial) 
fully and adequately advised the Veteran of the duties of the 
parties to furnish evidence, the evidence necessary to reopen 
and substantiate his claim, and the manner of assigning 
disability ratings and effective dates.  See generally 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); Pelegrini v. Principi, 18 
Vet.App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 (2006).  
Nor further notice to the Veteran is necessary. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Service records are included 
in the claims file as well as a 1976 VA examination report.  
The record also includes statements from the Veteran and 
statements from witnesses in support of his claim.  The 
Veteran has also submitted a statement from Dr. Julio Santory 
Pena.  Several items of such evidence have been translated 
into English.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  The Board acknowledges 
the Veteran's repeated requests for a VA examination in 
connection with his request to reopen.  However, because no 
new and material evidence has been received to reopen the 
claim, such a VA examination is not necessary.  See 38 C.F.R. 
§ 1.159(c)(4)(iii).  

Service Connection

The request to reopen the Veteran's claim for entitlement to 
service connection for right knee disability involves an 
underlying claim of service connection.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

For Veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The RO denied the Veteran's claim for entitlement to service 
connection for a tibia disability in a March 1976 rating 
decision.  The RO found that the evidence showed that the 
Veteran's right tibia disability preexisted service and was 
not aggravated by active duty.  The Veteran was informed of 
the decision and of his appellate rights with respect 
thereto, but he did not file a timely notice of disagreement.  
Therefore, the RO decision became final.  38 U.S.C.A. 
§ 7105(c).  Accordingly, service connection for right knee 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
March 1976 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Veteran's request to reopen his claim was received in May 
2007, and the regulation applicable to his appeal defines new 
and material evidence as existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Historically, an examination performed for induction purposes 
on April 4, 1973 reflects that the Veteran's lower 
extremities were clinically evaluated as normal, and Osgood 
Schlatter's disease was not noted.

Service treatment records show that the Veteran was seen on 
numerous occasions for recurrent right knee pain between July 
1973 and September 1973.  Records indicate that the Veteran 
first complained of knee pain on July 16, 1973; the examiner 
noted that the Veteran had large lumps on both knees, and the 
examiner's impression was possible Osgood Schlatter's 
disease.  On August 27, 1973, the Veteran was treated for 
right knee pain, and reported pain for three weeks.  An 
August 28, 1973 record states that the Veteran had 
experienced right knee pain for three months, when he fell 
down stairs, which was aggravated by marching and running, 
and that he had old Osgood Schlatter's disease.  The Veteran 
received additional treatment for right knee pain on August 
30, 1973 and September 5, 1973, and was also hospitalized for 
his condition from September 7, 1973 to September 14, 1973.

DA Form 8-118, Medical Board Proceedings, dated September 7, 
1973, indicates that the Veteran currently had pain, 
disabling, right knee joint, secondary to old healed Osgood 
Schlatter's disease, right tibial tubercle.  The DA Form 8-
118 indicated that the Veteran's medical condition existed 
prior to his entry on active duty, and was not aggravated by 
active duty.  On the Veteran's DA Form 2496, Disposition 
Form, dated September 7, 1973, he contended that he had an 
unknown right knee disability which existed prior to his 
enlistment in the Army.  The Veteran was separated from 
active duty on September 18, 1973, and his DD Form 214 states 
that he was discharged due to his failure to meet medical 
fitness standards at the time of his enlistment.

The Veteran was afforded a VA orthopedic examination in 
January 1976.  During the examination, the Veteran reported a 
painful growth at the right knee.  He further reported 
experiencing pain when kneeling and occasionally during 
prolonged standing or walking.   Examination of the Veteran 
revealed no atrophy at the thigh or at the calf musculature, 
no knee deformities, no instability, and perfectly normal 
range of motion.  An x-ray was taken of the Veteran's right 
knee in connection with the examination.  The Veteran was 
diagnosed with prominent tibial tubercle from residual old 
Osgood Schlatter disease.  The Board notes that the VA 
examiner did not offer an opinion as to whether the Veteran's 
disability preexisted service or was aggravated by service.

In May 2007, the Veteran filed a request to reopen his claim 
for entitlement to service connection for right tibia 
disability (described as a right knee disability).  In 
support of his claim, the new evidence of record included a 
private medical statement from a Dr. Julio Pena, and 
statements made by the Veteran, his brother, and a friend 
that knew the Veteran prior to his service.

On the Veteran's May 2007 claim, he stated that nothing was 
wrong with him prior to service, that he passed the medical 
enlistment examination, and that he injured his right knee 
during basic training.  In August 2007, the Veteran stated 
that he has suffered from the right knee injury since 
service.  Additionally, both the Veteran's brother and his 
friend stated that the Veteran was in optimal physical 
condition prior to his service.

Dr. Pena's partially legible statement was comprised of one 
sentence referencing an injury and some type of fall and 
trauma.  The statement did not mention service, or even the 
nature of the referenced injury. 

After reviewing the newly received evidence in the context of 
the reason for the prior final denial, the Board is unable to 
view such evidence as new and material.  While the submitted 
items are new in that they were not of record at the time of 
the 1976 denial, they do not offer anything to the record 
that was not already known.  The Veteran's statements merely 
reiterate the basic contention offered in connection with his 
1976 claim; that is, that his right knee disorder is related 
to service.  This contention was considered as part of the 
1976 decision.  The Board declines to accept the statement 
from the Veteran's brother as competent for purposes of 
addressing whether or not the right knee disorder preexisted 
service.  It is not shown that the Veteran's brother is 
medically trained, and the service treatment records and 1976 
VA examination show that specialized medical examination and 
testing, including x-rays, were the basis for the finding of 
preexisting Osgood Schlatter's disease.  The brother's 
statement as a layperson, while competent to report 
observations, is not sufficient to assign medical 
significance to such observations.  The statement from Dr. 
Pena adds nothing to the record.  It does not even address 
questions of a preexisting disorder and/or aggravation.  It 
does cite to an injury, but the statement does not indicate 
when the injury occurred or what body part was injured.  None 
of the newly submitted items raise a reasonable possibility 
of substantiating the underlying claim, and therefore none of 
the newly submitted evidence is material.  As such, the 
Veteran's claim has not been reopened. 


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection right tibia 
disability (claimed as right knee disability).  The appeal is 
denied.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


